
	

113 HR 5825 IH: No Healthcare Subsidies for Foreign Diplomats Act of 2014
U.S. House of Representatives
2014-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5825
		IN THE HOUSE OF REPRESENTATIVES
		
			December 10, 2014
			Mr. Royce (for himself and Mr. Camp) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committees on Energy and Commerce and Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 to prevent foreign diplomats from being eligible to
			 receive health insurance premium tax credits and health insurance
			 cost-sharing reductions, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the No Healthcare Subsidies for Foreign Diplomats Act of 2014.
		2.FindingsThe Congress finds the following:
			(1)The Patient Protection and Affordable Care Act (Public Law 111–148) (in this section referred to as
			 the “Affordable Care Act”) established certain taxpayer-funded subsidies,
			 such as premium tax credits and cost-sharing reductions, that directly or
			 indirectly pay portions of the costs of health insurance and services for
			 eligible individuals and households.
			(2)Diplomats of foreign governments and United Nations staff members who are not citizens or lawful
			 permanent residents of the United States do not pay Federal income taxes
			 on their salaries from those employers.
			(3)The Department of State has notified foreign missions in the United States, permanent missions to
			 the United Nations, and the United Nations Secretariat that the benefits of the United States Affordable Care Act are available to their personnel.
			(4)According to the Department of Health and Human Services and the Congressional Research Service,
			 foreign diplomats and United Nations employees in the United States are
			 currently eligible to obtain United States taxpayer-funded subsidies under
			 the Affordable Care Act, such as premium tax credits and cost-sharing
			 reductions, on the same basis as American citizens and lawful permanent
			 residents.
			(5)United States diplomats overseas do not depend on foreign taxpayers for health care coverage, but
			 rely on United States-based health insurance plans that provide overseas
			 coverage.
			(6)The Department of Health and Human Services does not currently collect data that would allow it to
			 identify any foreign diplomats who are enrolled in a qualified health plan
			 and who may be receiving premium tax credits or cost-sharing reductions
			 pursuant to the Affordable Care Act.
			(7)The Department of State also does not possess that data, and has asserted that it is not involved
			 in whatever processes foreign diplomats may use to obtain benefits funded
			 by the United States Government.
			(8)The Internal Revenue Service does not collect visa information and is not currently able to discern
			 whether any taxpayer is present in the United States pursuant to an A
			 (diplomatic) or a G (UN/international organization) nonimmigrant visa.
			(9)The Internal Revenue Service also does not collect data identifying whether a foreign diplomat is
			 enrolled in a qualified health plan and is receiving a premium tax credit
			 or cost-sharing reduction pursuant to the Affordable Care Act.
			3.Sense of CongressIt is the sense of Congress that—
			(1)foreign diplomats should be allowed to purchase health insurance coverage in the United States, but
			 the cost of that coverage should be borne by their sending States; and
			(2)United States taxpayers should not subsidize the health insurance expenses of foreign diplomats.
			4.Foreign diplomats ineligible to receive health insurance premium tax credits and health insurance
			 cost-sharing reductions
			(a)Denial of eligibility
				(1)For health insurance premium tax creditsSection 36B of the Internal Revenue Code of 1986 is amended—
					(A)by redesignating subsection (g) as subsection (h); and
					(B)by inserting after subsection (f) the following new subsection:
						
							(g)Denial of credit to foreign diplomats
								(1)In generalNo credit shall be allowed under this section to any individual for any month during any portion of
			 which such individual is a foreign diplomat.
								(2)Foreign diplomatFor purposes of this subsection, the term foreign diplomat means an alien admitted to the United States as a nonimmigrant under section 101(a)(15)(A) or
			 section 101(a)(15)(G) of the Immigration and Nationality Act..
					(2)For cost-sharing reductionsFor denial of cost sharing reductions to individuals ineligible for the premium tax credit under
			 section 36B of the Internal Revenue Code of 1986, see section 1402(f)(2)
			 of the Patient Protection and Affordable Care Act (42 U.S.C. 18071(f)(2)).
				(3)Effective dateThe amendment made by paragraph (1) shall apply to foreign diplomats for months beginning more than
			 30 days after the date of the enactment of this Act, in taxable years
			 ending after such date, regardless of whether the diplomat may have been
			 determined eligible for a premium tax credit or cost-sharing reduction (or
			 advance payment with respect to such credit or reduction) before such date
			 of enactment.
				(4)Information coordination for timely implementationThe Secretary of State shall coordinate with, and provide such information to, the Secretaries of
			 Homeland Security and of Health and Human Services regarding individuals
			 in the status of a foreign diplomat (described in section 36B(g)(2) of the
			 Internal Revenue Code of 1986, as inserted by paragraph (1)) as may be
			 necessary—
					(A)to apply the amendment made by paragraph (1) and the provisions of paragraph (2) on a timely
			 process, including applying such amendment in the case of an individual
			 who has been determined eligible for a premium tax credit or cost-sharing
			 reduction (or an advance payment thereof) before the date of the enactment
			 of this Act; and
					(B)to provide information to the Secretary of Health and Human Services for the reports to Congress
			 under subsection (b)(1).
					(b)Reports to Congress
				(1)In generalNot later than 60 days after the date of the enactment of this Act, and every 180 days thereafter,
			 subject to paragraph (3), the Secretary of Health and Human Services shall
			 submit to the appropriate committees of Congress (as defined in paragraph
			 (2)) a written report on the implementation of this section. Each such
			 report shall include—
					(A)the number of foreign diplomats listed in the information received by such Secretary under
			 subsection (a)(4)(B) with respect to whom an advance determination of
			 eligibility was still in effect under section 1412 of the Patient
			 Protection and Affordable Care Act (42 U.S.C. 18082) as of the most recent
			 date of the receipt of such information by such Secretary; and
					(B)the number of such advance determinations which were revoked at the time of the submission of such
			 written report to Congress.
					(2)Appropriate committees of CongressFor purposes of this subsection, the term appropriate committees of Congress means the Committees on Foreign Relations, Finance, and Health, Education, Labor, and Pensions of
			 the Senate and the Committees on Foreign Affairs, Ways and Means, and
			 Energy and Commerce of the House of Representatives.
				(3)TerminationNo report shall be required to be submitted under this subsection after the second consecutive
			 report in which the number required to be included in such report under
			 paragraph (1)(A) is zero.
				(c)Notice to governments and international organizationsNot later than 30 days after the date of the enactment of this Act, the Secretary of State shall
			 notify all foreign missions in the United States, permanent missions to
			 the United Nations, and the United Nations Secretariat, that premium tax
			 credits under section 36B of the Internal Revenue Code of 1986 and
			 cost-sharing reductions under section 1402 of the Patient Protection and
			 Affordable Care Act are not available to any of their personnel who have
			 the
			 status in the United States as a nonimmigrant under section 101(a)(15)(A)
			 or 101(a)(15)(G) of the Immigration and Nationality Act (8 U.S.C.
			 1101(a)(15)(A), 1101(a)(15)(G)).
			
